      Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 1 of 34



 1   BLAIR M. JACOBS (admitted pro hac vice)
     blairjacobs@paulhastings.com
 2   CHRISTINA A. ONDRICK (admitted pro hac vice)
     christinaondrick@paulhastings.com
 3   JOHN S. HOLLEY (admitted pro hac vice)
     johnholley@paulhastings.com
 4   PAUL HASTINGS LLP
     2050 M Street NW
 5   Washington, DC 20036
     Telephone: (202) 551-1700
 6   Facsimile: (202) 551-1705
 7   THOMAS A. COUNTS (S.B. # 148051)
     tomcounts@paulhastings.com
 8   PAUL HASTINGS LLP
     101 California Street, 48th Floor
 9   San Francisco, CA 94111
     Telephone: (415) 856-7000
10   Facsimile: (415) 856-7116
11   RAYMOND W. STOCKSTILL (S.B. # 275228)
     beaustockstill@paulhastings.com
12   PAUL HASTINGS LLP
     695 Town Center Drive, 17th Floor
13   Costa Mesa, CA 92626
     Telephone: (714) 668-6200
14   Facsimile: (714) 979-1921
15
     Attorneys for Defendant
16   CIENA CORPORATION
17                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
18

19
     OYSTER OPTICS, LLC,                       CASE NO. 4:17-cv-05920-JSW
20
                     Plaintiff,
21                                             DEFENDANT CIENA CORPORATION’S
           vs.
                                               NOTICE OF MOTION AND MOTION
22                                             FOR SUMMARY JUDGMENT
     CIENA CORPORATION,
23                                             Hearing:    July 16, 2021 at 9:00 AM
                     Defendant.
24                                             Judge:      Hon. Jeffrey S. White

25

26

27

28
                                                             Ciena’s Notice of Motion and
     Case No. 4:17-cv-05920-JSW                            Motion for Summary Judgement
      Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 2 of 34



 1
     NOTICE OF MOTION
 2
            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3
            PLEASE TAKE NOTICE THAT on July 16, 2021, or soon thereafter as they may be
 4
     heard, in the courtroom of the Honorable Jeffrey S. White, Oakland Courthouse, Courtroom 5, 2nd
 5
     Floor, 1301 Clay Street, Oakland, CA 94612, Defendant Ciena Corporation (“Ciena”) hereby
 6
     moves pursuant to Federal Rule of Civil Procedure 56 for an order granting summary judgment.
 7
            Good cause exists for granting the relief requested. Ciena’s motion is based on and
 8
     supported by the memorandum of points and authorities contained herein, and the Declaration of
 9
     Blair M. Jacobs submitted concurrently herewith, all other pleadings and papers on file in this
10
     action, and all other evidence, information, and argument that will be presented to the Court in
11
     connection with this motion.
12
     STATEMENT OF RELIEF REQUESTED
13
            Defendants respectfully request that the Court grant Defendants’ motions for summary
14
     judgment of non-infringement of U.S. Patent Nos. 7,620,327 and 8,913,898, no indirect
15
     infringement, invalidly for lack of enablement, exhaustion of Oyster’s rights, and license of
16
     Ciena’s products that include a licensed Fujitsu modulator.
17

18   DATED: MAY 21, 2021
19
                                                  By: /s/ Blair M. Jacobs               )
20                                                    Blair M. Jacobs
                                                      blairjacobs@paulhastings.com
21                                                    Christina A. Ondrick
                                                      christinaondrick@paulhastings.com
22                                                    John S. Holley
                                                      johnholley@paulhastings.com
23
                                                      PAUL HASTINGS LLP
24                                                    2050 M Street NW
                                                      Washington, DC 20036
25                                                    Telephone: (202) 551-1700
                                                      Facsimile: (202) 551-1705
26
                                                      Thomas A. Counts (CA BN 148051)
27
                                                      tomcounts@paulhastings.com
28                                                    PAUL HASTINGS LLP
                                                      101 California Street, 48th Floor
                                                                Ciena’s Notice of Motion and Motion
     Case No. 4:17-cv-05920-JSW                     -1-                       for Summary Judgement
      Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 3 of 34



 1                                         San Francisco, CA 94111
                                           Telephone: (415) 856-7000
 2                                         Facsimile: (415) 856-7116
 3
                                           RAYMOND W. STOCKSTILL (S.B. # 275228)
 4                                         beaustockstill@paulhastings.com
                                           PAUL HASTINGS LLP
 5                                         695 Town Center Drive, 17th Floor
                                           Costa Mesa, CA 92626
 6
                                           Telephone: (714) 668-6200
 7                                         Facsimile: (714) 979-1921

 8                                         Attorneys for Defendant
                                           CIENA CORPORATION
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    Ciena’s Notice of Motion and Motion
     Case No. 4:17-cv-05920-JSW          -2-                    for Summary Judgement
      Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 4 of 34



 1   BLAIR M. JACOBS (admitted pro hac vice)
     blairjacobs@paulhastings.com
 2   CHRISTINA A. ONDRICK (admitted pro hac vice)
     christinaondrick@paulhastings.com
 3   JOHN S. HOLLEY (admitted pro hac vice)
     johnholley@paulhastings.com
 4   PAUL HASTINGS LLP
     2050 M Street NW
 5   Washington, DC 20036
     Telephone: (202) 551-1700
 6   Facsimile: (202) 551-1705
 7   THOMAS A. COUNTS (S.B. # 148051)
     tomcounts@paulhastings.com
 8   PAUL HASTINGS LLP
     101 California Street, 48th Floor
 9   San Francisco, CA 94111
     Telephone: (415) 856-7000
10   Facsimile: (415) 856-7116
11   RAYMOND W. STOCKSTILL (S.B. # 275228)
     beaustockstill@paulhastings.com
12   PAUL HASTINGS LLP
     695 Town Center Drive, 17th Floor
13   Costa Mesa, CA 92626
     Telephone: (714) 668-6200
14   Facsimile: (714) 979-1921
15
     Attorneys for Defendant
16   CIENA CORPORATION
17                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
18

19
     OYSTER OPTICS, LLC,                       CASE NO. 4:17-cv-05920-JSW
20
                     Plaintiff,
21                                             DEFENDANT CIENA CORPORATION’S
           vs.
                                               NOTICE OF MOTION AND MOTION
22                                             FOR SUMMARY JUDGMENT
     CIENA CORPORATION,
23                                             Hearing:    July 16, 2021 at 9:00 AM
                     Defendant.
24                                             Judge:      Hon. Jeffrey S. White

25                                             [ REDACTED VERSION OF
                                               DOCUMENT SOUGHT TO BE SEALED]
26

27

28
                                                             Ciena’s Notice of Motion and
     Case No. 4:17-cv-05920-JSW                            Motion for Summary Judgement
      Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 5 of 34



 1   SUMMARY OF ARGUMENT
 2          The expired Asserted Patents relate to a narrow and specific application of optical tap
 3   detection—within a direct detect telecommunications system—that Oyster now seeks to broadly
 4   apply to Ciena’s pioneering coherent WaveLogic 2 and WaveLogic 3 (collectively “WaveLogic”)
 5   telecommunication cards, despite the fact that Ciena’s products have nothing to do with optical
 6   tap detection. Oyster’s dated patents cannot begin to capture the significant advances provided by
 7   Ciena’s independently developed and revolutionary products, and summary judgment of no
 8   infringement is thus warranted.
 9          Specifically, the Court’s claim construction of “a transmitter having a laser, a modulator,
10   and a controller” foreclosed Oyster’s infringement theory, and the case should have been dropped
11   by Oyster long ago. Ciena’s accused WaveLogic coherent cards are highly complex and utilize
12   technology in a way acknowledged by Oyster to be impossible at the time the asserted patents.
13   While the patents require physically containing a laser and a controller within the transmitter, no
14   Accused Product has a transmitter physically containing either a laser or a controller. Thus
15   summary judgment is warranted for all claims on two separate but similar grounds. Likewise
16   the ’898 patents “receiver” is a “receiver without a demodulator,” Ciena cannot infringe as even
17   Oyster’s technical expert concedes that Ciena’s receivers contain a demodulator. Also, the ’327
18   patent claims require an “energy level detector,” but Ciena’s products measure power, not energy.
19          Summary judgment is separately warranted based on the invalidity of both patents. The
20   Court has acknowledged Oyster’s efforts to disclaim any receiver with a demodulator. Oyster
21   now cannot show, as a matter of law, that the patents’ common specification, which Oyster’s
22   expert concedes is “mute” about the design of the claimed receiver, enables a receiver with or
23   without a demodulator. Oyster’s expert even concedes that a receiver “without a demodulator” is
24   impossible, yet that is precisely what is required here based on Oyster’s prosecuting history.
25          Finally, under prior adjudications binding on Oyster, Oyster exhausted and released its
26   claims against products of Fujitsu’s customers––like Ciena––that contain Fujitsu modulators. As
27   a result, partial summary judgment is appropriate for any product with a Fujitsu modulator.
28

                                                                          Ciena’s Notice of Motion and
     Case No. 4:17-cv-05920-JSW                 i                       Motion for Summary Judgement
      Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 6 of 34



 1

 2                                                       Table of Contents
 3   I.     INTRODUCTION AND OVERVIEW OF BRIEF ............................................................. 1
 4   II.    LEGAL STANDARD .......................................................................................................... 1
     III.   CIENA’S MOTION FOR SUMMARY JUDGMENT ........................................................ 1
 5
            A.        Summary Judgment of Non-Infringement Should be Granted ................................ 1
 6
                      1.        No Ciena Product Includes a Receiver Without A Demodulator ................ 3
 7
                      2.        No Ciena Product Contains a Transmitter Having a Laser .......................... 6
 8                    3.        No Ciena Product Contains a Transmitter Having a Controller .................. 9
 9                    4.        No Ciena Product Contains an Energy Level Detector.............................. 12

10          B.        The Full Scope of the Claimed Receiver is Not Enabled....................................... 14

11          C.        Summary Judgment of No Indirect Infringement Is Warranted ............................ 17

12          D.        Substantial Damages are Released and/or Exhausted Based on the Prior Oyster-

13                    Fujitsu Agreement .................................................................................................. 19

14                    1.        Prior Litigation and Rulings ....................................................................... 19
                      2.        Material Facts ............................................................................................. 21
15
                      3.        Legal Standards .......................................................................................... 23
16                    4.        Oyster’s Claims Against Ciena’s Products Incorporating Fujitsu
17                              Modulators Are Exhausted......................................................................... 23

18

19

20

21

22

23

24

25

26

27

28

                                                                                            DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                                    - ii -                            SUMMARY JUDGMENT
       Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 7 of 34



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                   Page(s)
 3   Cases
 4
     Bayer AG v. Elan Pharm. Research Corp.,
 5      212 F.3d 1241 (Fed. Cir. 2000) ...................................................................................................1

 6   Carborundum Co. v. Molten Metal Equip. Innovations, Inc.,
        72 F.3d 872 (Fed. Cir. 1995) .....................................................................................................23
 7
     Celotex Corp. v. Catrett,
 8      477 U.S. 317 (1986) ....................................................................................................................1
 9   Commil USA, LLC v. Cisco Sys., Inc.,
10     U.S., 135 S.Ct. 1920 (2015) ......................................................................................................17

11   Dedier v. Grossman,
        454 S.W.2d 231 (Tex. App. 1970) ............................................................................................25
12
     Diruzza v. Cty. of Tehama,
13      323 F.3d 1147 (9th Cir. 2003)...................................................................................................25
14   Ecolab, Inc. v. FMC Corp.,
15      569 F.3d 1335 amended on reh’g in part, 366 Fed. Appx. 154 (Fed. Cir. 2009) .....................19

16   Evans Cooling Sys., Inc. v. Gen. Motors Corp.,
        125 F.3d 1448 (Fed. Cir. 1997) .................................................................................................21
17
     Exergen Corp. v. Wal-Mart Stores, Inc.,
18      575 F.3d 1312 (Fed. Cir. 2009) .............................................................................................4, 15
19   Global–Tech Appliances, Inc. v. SEB S.A.
        563 U.S. 754 (2011) ............................................................................................................17, 18
20

21   IPVenture, Inc. v. ASUS Computer Int’l,
        No. 12-cv-04143-JSW, Dkt. 159, 4-6 (N.D. Cal. Jan. 30, 2013) ..............................................18
22
     Liquid Dynamics Corp. v. Vaughan Co.,
23      449 F.3d 1209 (Fed. Cir. 2006) .................................................................................................15
24   MagSil Corp. v. Hitachi Global Storage Technologies, Inc.,
       687 F.3d 1377 (Fed. Cir. 2012) .................................................................................................15
25
     Markman v. Westview Instruments, Inc.,
26
       517 U.S. 370 (1996) ..................................................................................................................15
27
     Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
28      475 U.S. 574 (1986) ....................................................................................................................1

                                                                                               DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                                        - iii -                          SUMMARY JUDGMENT
       Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 8 of 34



 1   McRO, Inc. v. Bandai Namco Games Am., Inc.,
       959 F.3d 1091 (Fed. Cir. 2020) .................................................................................................15
 2
     Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc.,
 3
        166 F.3d 1190 (Fed. Cir. 1999) .................................................................................................15
 4
     Nat’l Union Fire Ins. Co. v. CBI Indus.,
 5      907 S.W.2d 517 (Tex. 1995) .....................................................................................................25

 6   Oyster Optics, LLC v. Alcatel-Lucent USA, Inc.,
        816 F. App’x 438 (Fed. Cir. 2020) ...............................................................................21, 22, 24
 7
     Oyster Optics, LLC v. Coriant America Inc. et al,
 8
        No. 2:16-cv-1302 (E.D. Tex.) ........................................................................................... passim
 9
     Oyster Optics, LLC v. Fujitsu Network Communications Inc., et al.,
10      No. 2:18-cv-153 (E.D. Tex. April 17, 2018).............................................................................20

11   Oyster Optics, LLC, v. Infinera Corp. et al.,
        Case No. 2:19-CV-257, slip op. ................................................................................................20
12
     PersonalWeb Techs. LLC v. Int’l Bus. Machines Corp.,
13      2017 WL 2180980 (N.D. Cal. May 18, 2017) ..........................................................................14
14
     Proxyconn v. Microsoft,
15      2012 WL 1835680 (C. D. Cal. May 16, 2012) .........................................................................18

16   Quanta Compuer, Inc. v. LG Elecs., Inc.,
        553 U.S. 617 (2008) ..................................................................................................................23
17
     Stine v. Stewart,
18       80 S.W.3d 586 (Tex. 2002) (per curiam) ..................................................................................25
19   Town of N. Bonneville v. Callaway,
20      10 F.3d 1505 (9th Cir. 1993)...............................................................................................23, 25

21   Trustees of Boston University v. Everlight Electronics Co. Ltd.,
        896 F.3d 1357 (Fed. Cir. 2018) .................................................................................................15
22
     United States v. Univis Lens Co.,
23      316 U.S. 241 (1942) ..................................................................................................................23
24   Unwired Planet, LLC v. Apple Inc.,
       106 F. Supp. 3d 1083 (N.D. Cal. 2015) ....................................................................................19
25

26   In re Westgate-California Corp.,
         642 F.2d 1174 (9th Cir. 1981)...................................................................................................25
27
     Zamora Radio, LLC v. Last.F.M., Ltd.,
28      2010 WL 5140678 (S. D. Fla. 2010).........................................................................................18

                                                                                              DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                                        - iv -                          SUMMARY JUDGMENT
      Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 9 of 34



 1
     I.     INTRODUCTION AND OVERVIEW OF BRIEF
 2
            Ciena Corporation (“Ciena”) first addresses its motions for summary judgment of non-
 3
     infringement of the asserted claims of U.S. Patent Nos. 7,620,327 (“the ’327 Patent”) and
 4
     8,913,898 (“the ’898 Patent”) (collectively “the Asserted Patents”). Next, Ciena addresses its
 5
     motion for summary judgment that the asserted claims lack enablement. Next, Ciena addresses
 6
     its motion for summary judgment of no indirect infringement. Finally, Ciena addresses the issues
 7
     relating to the Fujitsu Settlement and asks the Court to declare Ciena’s products that include
 8
     Fujitsu Modulator Licensed Products are released and exhausted, consistent with the holdings of
 9
     the Federal Circuit and the District Court of the Eastern District of Texas.
10   II.    LEGAL STANDARD
11          Summary judgment is proper when the movant demonstrates that no genuine issues of
12   material fact exist and that the moving party is entitled to judgment as a matter of law. See, e.g.,
13   Fed. R. Civ. P. 56. A movant may prevail on summary judgment by pointing out the “absence of
14   evidence to support the nonmoving party’s case” concerning an issue on which the non-movant
15   bears the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). To defeat
16   summary judgment, the nonmoving party must do “more than simply show that there is some
17   metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
18   475 U.S. 574, 586 (1986). Rather, the nonmoving party must set forth “specific facts showing
19   that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e); Matsushita Elec., 475 U.S. at 587.
20          Oyster presented no doctrine of equivalents evidence; thus, Oyster bears the burden of
21   proving infringement literally. See, e.g., Bayer AG v. Elan Pharm. Research Corp., 212 F.3d
22   1241, 1247 (Fed. Cir. 2000). Literal infringement requires the patentee to prove the accused
23   device contains each and every limitation of the asserted claim. See Bayer AG, 212 F.3d at 1247.
24   III.   CIENA’S MOTION FOR SUMMARY JUDGMENT
25          A.      Summary Judgment of Non-Infringement Should be Granted
            This case presents a textbook example of a non-practicing entity overreaching by
26
     misapplying purchased patents to technology that has evolved well beyond the scope of the
27
     claimed inventions. Oyster overreaches through strained, overbroad, and continually morphing
28

                                                                           Ciena’s Notice of Motion and
     Case No. 4:17-cv-05920-JSW                 1                        Motion for Summary Judgement
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 10 of 34



 1   and implausible applications of the claim language. Oyster also re-interprets and
 2   mischaracterizes the Court’s claim constructions in a manner that contradicts the constructions.
 3   The Asserted Patents relate to a narrow application of optical tap detection—within a direct detect
 4   system—that Oyster now seeks to apply to Ciena’s pioneering coherent WaveLogic 2 and
 5   WaveLogic 3 (collectively “WaveLogic”) telecommunication cards, despite the fact that Ciena’s
 6   products have nothing to do with optical tap detection. Oyster’s dated patents have nothing to do
 7   with the significant advances provided by Ciena’s independently developed and revolutionary
 8   products, and summary judgment of no infringement is thus warranted. Specifically, as discussed
 9   below, the Court’s claim construction of “a transmitter having a laser, a modulator, and a
10   controller” foreclosed Oyster’s infringement theory, and the case should have been dropped by
11   Oyster long ago.1
12             Ciena’s accused WaveLogic cards are highly complex and utilize technology in a way
13   acknowledged by Oyster to be impossible at the time the asserted patents were filed in the early
14   2000s. For example, the receiver in Ciena’s WaveLogic cards demodulates the received optical
15   signals while the Court has construed the receiver element of the asserted ’898 patent as a
16   receiver without a demodulator. Summary judgment is warranted for the ’898 patent for this
17   reason.
18             Similarly, Ciena’s WaveLogic cards use a single laser whose light is split and shared
19   between the transmitter and receiver–a coherent system. In contrast, the laser disclosed in the
20   Asserted Patents is used solely by and physically contained within the transmitter. In light of the
21   Court’s construction of “having,” no Ciena accused product includes a transmitter having a laser,
22   and this warrants entry of summary judgment as to all claims.
23             The WaveLogic cards also utilize a revolutionary digital signal processor (“DSP”) that
24   allowed Ciena to commercialize the world’s first coherent optical system. However, in light of
25   the Court’s construction of “having” and the fact that the DSP in Ciena’s accused products is not
26   part of the transmitter, Oyster’s expert was forced to take the dubious position that a driver, which
27   1
       Oyster’s technical expert, Dr. Goossen, testified at his deposition that he was not aware that the
28   transmitter must “physically encompass a laser, modulator and controller,” perhaps explaining
     some of Oyster’s strained infringement reads. (Ex. 7 at 129:20-130:7.)
                                                                       DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       -2-                       SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 11 of 34



 1   merely amplifies a signal, satisfies the “controller” element. Oyster did this because, in the very
 2   limited subset of WaveLogic products analyzed by Oyster’s expert, the driver, unlike the DSP, is
 3   physically located                       that Oyster asserts physically contains all of the transmitter
 4   components. The undisputed evidence shows that neither the driver nor the DSP satisfies the
 5   controller element, so summary judgment is equally warranted for this reason.
 6           The asserted claims, consistent with their tap-detection purpose, have specific elements
 7   tied to detecting a tap on a fiber optic line that, not surprisingly, do not exist in Ciena’s
 8   WaveLogic cards. Indeed, several asserted claims recite an “energy level detector” to determine
 9   whether energy is being removed from the fiber while none of Ciena’s accused products detect
10   energy for this purpose. As confirmed by the Court’s construction of this term, a key requirement
11   of the asserted claims is detecting an “energy level,” not power, as proposed by Oyster during
12   claim construction proceedings. Oyster’s expert attempted to prove infringement by equating
13   energy with power in his report but was forced during his deposition to concede that energy is
14   different from power. Dr. Goossen’s admission is dispositive of all but two asserted claims.
15                   1.      No Ciena Product Includes a Receiver Without A Demodulator
16           This issue is dispositive of every asserted claim of the ’898 patent. The Court construed
17   the ’898 patent’s claimed “receiver” as “receiver without a demodulator.” (Dkt. No. 127 at
18   16:23-24.) Dr. Goossen’s infringement analysis regarding the receiver element mischaracterizes
19   the Court’s construction, arguing that the Court meant to construe the “receiver” term as any
20   receiver that does not fully demodulate a signal. (Ex. 1 at ¶¶60, 61, 247; see also Ex. 4 at ¶¶76,
21   78, 79 (“a POSITA simply would not interpret the claims” to require a receiver without a
22   demodulator); Ex. 7 at ¶ 367:14-368:2.) Summary judgment is appropriate because Dr.
23   Goossen’s infringement position actually concedes non-infringement.
24           There is no dispute that the receiver in Ciena’s accused products demodulates the received
25   optical signal. (Ex. 7 at 367:14-368:2; 370:24-371:16 (Dr. Goossen agreeing that “Ciena’s
26   products have at least some form of demodulation occurring in the receiver”); Ex. 1 at ¶74 (the
27   receiver extracts, i.e., demodulates, the encoded data); Ex. 2 at ¶¶484-498; Ex. 12 at 18:20-23 (the
28   “LO is mixed with the input signal through what are called 90-degree hybrid functions” that

                                                                         DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                        -3-
                                                                                  SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 12 of 34



 1   “demodulates information into [] what’s called the I and Q planes”); 91:16-23 (the local oscillator
 2   is “for mixing to demodulate”); 136:6-19 (the ICR is a “demodulator”); 182:10-17 (mixing in
 3   Ciena’s ICR is “demodulation”).)
 4          Faced with this undisputed evidence and the Court’s construction that excludes
 5   demodulation in the receiver, Dr. Goossen contends that Ciena’s “receiver” starts the
 6   “demodulation function” that is then completed outside of the “receiver” in Ciena’s           DSP.
 7   (Ex. 4 at ¶78.) Dr. Goossen’s opinion contradicts the Court’s construction because the
 8   construction excludes any demodulation in the receiver, i.e., a receiver without a demodulator. Of
 9   course, “[n]o party may contradict the court’s construction to a jury” so Dr. Goossen’s attempt to
10   force a material issue of factual dispute on the scope of the claimed receiver is futile. Exergen
11   Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1321 (Fed. Cir. 2009).
12          Moreover, Dr. Goosen’s opinion is belied by the objective evidence from the OIF. The
13   below OIF figure, relied upon by Dr. Goossen throughout his report and the basis for Oyster’s
14   infringement contentions, indisputably shows that coherent receivers, like Ciena’s must include
15   demodulators (shown as “demods”).
16

17

18

19

20

21
     (Ex. 17 at 00068 (annotated); see also Ex. 1 at ¶61; Ex. 7. at 376:23-377:5 (conceding that the
22
     ICR in the figure above includes a receiver with a demodulator.) No reasonable jury could
23
     conclude that Ciena’s accused products include a receiver without a demodulator, and summary
24
     judgment is thus warranted for this reason as well.
25
            Finally, Dr. Goossen’s demodulator opinion regarding the receiver is inconsistent with the
26
     opinions he offers regarding the modulator in the transmitter. (Compare Ex. 1 at ¶¶33-35 (at the
27
     transmit side, the client data is partially modulated in the DSP, which outputs electrical signals
28

                                                                      DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                      -4-
                                                                               SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 13 of 34



 1   that are modulated onto the lightwave), 161-62 (the “modulator” encodes the electrical signals
 2   onto a lightwave and outputs a modulated lightwave) with id. at ¶¶249-51 (at the receive side, the
 3   receiver decodes the modulated lightwave into electrical signals containing the client data), id. at
 4   ¶247.) Put simply, Dr. Goossen contends that the partial modulation at the DSP on the transmit
 5   side is not part of the claimed “modulator” (thus allowing the transmitter to physically contain the
 6   modulator) but that the partial demodulation at the DSP on the receive side is the
 7   “demodulator.” (Compare id. at ¶162 (the electrical to optical converter QPMZ is the modulator)
 8   with id. at ¶249 (the optical to electrical converter ICR is not the demodulator), id, at ¶247 (the
 9   DSP is the “demodulator”).) Dr. Goossen cannot have it both ways—modulation and
10   demodulation are parallel processes. The evidence plainly shows that “modulation is encoding
11   data on a signal by changing properties of a carrier wave.” (Ex. 1 at ¶191.) Conversely,
12   demodulation is the extraction of data from its carrier. (Ex. 2 at ¶487; see also Ex. 1 at
13   ¶74.) There is no dispute that Ciena’s ICR “convert[s] the [optical] signal” to electronic form by
14   extracting data from the lightwave carrier. (Ex. 7. at 374:18-377:5; Ex. 1 at ¶74; Ex. 2 at ¶¶492,
15   500.)
16           In attempting to salvage infringement of the ’898 patent, Oyster faces a Morton’s fork,
17   having to choose between (1) only the receiver’s DSP being a “demodulator,” thus conceding
18   non-infringement for both asserted patents because of the implications that this position has on
19   the modulator, or (2) acknowledging that receiver includes a demodulator and conceding non-
20   infringement of the ’898 patent. Oyster’s first choice concedes non-infringement because it
21   would mean that the DSP on the transmit side is the “modulator,” but the DSP is not physically
22   contained in the transmitter as required by this Court’s claim construction. Oyster’s second
23   choice concedes non-infringement because it would be an admission that the receiver is
24   demodulating the lightwave when the data is extracted from it. The inconsistencies created by
25   Dr. Goossen’s strained demodulator theory further confirm that no reasonable jury could
26   conclude that Ciena’s accused products include a receiver without a demodulator, and summary
27   judgment is thus warranted.
28

                                                                       DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       -5-                       SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 14 of 34



 1                  2.      No Ciena Product Contains a Transmitter Having a Laser
 2          This issue is dispositive for every Asserted Claim. A key part of this Court’s claim
 3   construction ruling clarified, over Oyster’s opposition, that the asserted claims require a
 4   transmitter physically encompassing a laser. Ciena’s accused WaveLogic products do not include
 5   a “transmitter having a laser,” which was construed as a “transmitter containing a laser” where
 6   “containing” means “physically encompassing.” Dkt. No. 127 at 22:7-8, 22-26. There is no
 7   material factual dispute regarding this point; instead, Oyster’s expert Dr. Goossen wrongly
 8   contends the infringement exists because of imaginary, not physical, containment.
 9          In virtually all fiber optic communication systems, the transmitter uses laser light to carry
10   modulated data. In Ciena’s revolutionary coherent detection system, the receiver also uses laser
11   light. The receiver mixes the laser light (a local oscillator) with the received optical signal as part
12   of its demodulation technique. (Ex. 2 at ¶¶67, 154, 155, fn5, 157, 173-175, 181, 484; Ex. 3 at
13   ¶235; Ex. 1 ¶¶41, 59; Ex. 15 at 221:12-23 (A “coherent lightwave receiver” includes “a local
14   oscillator,” “[o]therwise, it wouldn’t be a coherent receiver”).)
15          Given that both coherent transmitters and receivers require laser light to operate, Ciena
16   developed technology in which a single laser provides light that is used for both the transmitter
17   and the receiver. To make this work, part of the laser’s light is provided to the receiver and the
18   remainder is provided to the transmitter. (Ex. 12 at 29:22-25; 139:24-140.) Oyster’s expert, Dr.
19   Goossen, concedes that in Ciena’s WaveLogic cards, the laser’s light is split between the
20   transmitter and receiver. (Ex. 7 at 221:19-222:6; 228:15-20.)
21

22

23   (Ex. 16 at 3092 (cropped).)

24          Dr. Goossen cites the above-mentioned Ciena-engineering document (Ex. 16) relating to

25   the WaveLogic 3 to argue Oyster’s infringement position that the transmitter “physically

26   encompasses” the laser. (Ex. 1 at ¶¶159-161.)

27

28

                                                                         DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       -6-
                                                                                  SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 15 of 34



 1

 2

 3

 4

 5

 6

 7   (Ex. 16 at 2878 (cropped); see also Ex. 1 at ¶¶159-161 (citing this figure).) This document shows
 8   that the accused WaveLogic 3 transceiver uses light from an external source (labeled “Laser
 9   (ITLA)” whose light (depicted by red lines in the figure) is shared with the integrated coherent
10   receiver (ICR). The fact that the light must be “split” and separately provided to both the
11   transmitter and receiver in Ciena’s products confirms that the WaveLogic cards’ laser is not
12   physically encompassed by either the transmitter or the receiver. Indeed, Dr. Goossen conceded
13   during deposition that if the light is being split to go to the receiver, then the laser cannot be part
14   of the receiver. (Ex. 7 at 234:12-18.) Dr. Goossen’s concession in this regard is a tacit
15   concession of non-infringement—“if the light is being split to go to the [transmitter], then the
16   laser cannot be part of the [transmitter].” (Id.)
17           Oyster’s infringement theory ignores this reality through little more than an arbitrary line-
18   drawing exercise. Dr. Goossen asserts that “the laser” is “contained in the transmitter” solely
19   because the laser is mounted                                                          . (Ex. 1 at
20   ¶161.) According to Dr. Goossen, the laser cannot be contained by the receiver, despite using
21   half the laser light, because the receiver is
22                     2
                           (Id.)
23           Not only is Dr. Goossen’s impermissible line drawing exercise contrary to the undisputed
24   operational principles of Ciena’s WaveLogic cards, but it also contradicts Oyster’s infringement
25   contentions in the case. (See generally Exs. 18, 19.) Oyster’s infringement contentions relied
26
     2
       Emphasis added because Oyster’s assertion directly conflicts with Oyster’s position regarding the
27
     “transmitter having . . . a controller,” discussed below. For that assertion, Dr. Goossen opined that
28   because the                                                       no distinctions could be drawn for
     components                              Ex. 7 at 195:7-15.
                                                                        DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                          -7-
                                                                                 SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 16 of 34



 1   exclusively upon a belief that Ciena practiced an Optical Internetworking Forum (“OIF”)
 2   generally agreed upon architecture, as shown in Exs. 17, 20. (See also Ex. 7 at 113:1-5 (testifying
 3   that the accused Ciena products “conform” to the OIF standard).) As can be seen below from an
 4   OIF figure (Ex. 17) relied upon by Oyster’s expert, and an OIF figure (Ex. 20) relied upon for the
 5   “transmitter” claim element in Oyster’s infringement contentions (Exs. 18, 19), the laser in the
 6   OIF standards, like Ciena’s accused products, is external to, not contained in, the transmitter.
      Ex. 17 at 0068 (see also id. at 0065)—        Ex. 18 at 7 (citing Ex. 20 at 9); Ex. 19 at 6 (citing
 7
      Cited By Dr. Goossen.                         Ex. 20 at 9)—Oyster’s Infringement Contentions
 8

 9

10

11

12

13
     (Ex. 17 at 068 (showing the laser is contained by neither the transmitter nor the receiver)
14
     compared with Ex. 18 (Oyster’s ’327 patent contentions) at 7 (showing the laser is contained by
15
     neither the transmitter nor the receiver); see also Ex. 19 (Oyster’s ’898 patent contentions at 6
16
     (showing the same).)
17
            Oyster cannot have it both ways. On the one hand, Oyster relied solely upon the OIF
18
     standards in its infringement contentions throughout this case, while on the other hand, the OIF
19
     standards indisputably show that the transmitter does not physically contain a laser, as expressly
20
     required by the asserted claims of the Asserted Patents.
21
            Oyster attempts to sidestep the evidence and the Court’s construction by having its expert
22
     assert that he could “draw an imaginary box around [the claimed components of the transmitter]
23
     and they’re contained.” (Ex. 7 at 140:15-23.) Putting aside whether this hocus pocus theory was
24
     previously disclosed and/or inconsistent with that Court’s construction that the transmitter must
25
     contain the laser, there is no genuine issue of fact that the laser in Ciena’s accused products is not
26
     segregated into one part contained by the transmitter and one part contained by the receiver.
27
     Oyster’s strategic “box-drawing” exercise allows for Oyster to draw the transmitter assembly
28

                                                                       DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       -8-                       SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 17 of 34



 1   anywhere it desires on the transceiver card, thereby eviscerating any distinction between the
 2   transceiver and transmitter and contravening both this Court’s construction and Oyster’s separate
 3   argument that the receiver is not part of the transmitter. (Dkt. 127 at 21:16-22:26); (Ex. 1 at ¶161
 4   (The receiver is                                                                         .) Moreover,
 5   Oyster’s imaginary box theory is belied by Dr. Goossen’s concession that if the laser light is split
 6   off to a component, then the laser is not contained in that component. (Ex. 7 at 234:12-18.)
 7          The legal conclusion that Ciena’s single laser embodiment of coherent detection is
 8   fundamentally different from anything disclosed in the Asserted Patents is not surprising. The
 9   patent applications for the asserted patents were filed approximately twenty years ago and “did
10   not invent coherent optical transmission.” (Ex. 14 at 109:6-8.) “Oyster did not invent mixing an
11   optical signal with a local oscillator.” (Id. at 109:9-12.) “And no Oyster invention includes
12   mixing an optical signal with a local oscillator.” (Id. at 132:8-11.) In “2001, it would have been
13   impossible to build a coherent detection system based on the components that were available at
14   that time.” (Id. at 22:25-23:4.)
15          The plain language of all Asserted Claims, as construed, requires a transmitter physically
16   encompassing a laser. Oyster’s infringement theory attempts to put a round peg into a square
17   hole—an external laser whose light is split and shared between the transmitter and receiver
18   cannot be physically contained by the transmitter. The very OIF standards relied upon in
19   Oyster’s infringement contentions prove that the laser is external to the transmitter.
20                  3.      No Ciena Product Contains a Transmitter Having a Controller
21          The asserted patents also require a “transmitter having a laser, a modulator, and a
22   controller,” which has been construed as a “transmitter containing . . . a controller” where
23   “containing” means “physically encompassing.” (Dkt. No. 127 at 22:7-8, 22-26.) In an effort to
24   satisfy this construction, Oyster asserts that a laser, a modulator, and a driver (allegedly a
25   “controller”) all mounted on a daughterboard meets the Court’s construction of a transmitter
26

27

28

                                                                       DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       -9-
                                                                                SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 18 of 34



 1   “having” those components.
 2

 3

 4

 5

 6

 7   (Ex. 1 at ¶¶159, 163.) As seen in the excerpts above from Dr. Goossen’s report, Oyster’s
 8   infringement theory clearly points to a driver to satisfy the claimed “controller” element. (See
 9   also Ex. 7 at 208:14-24 (“all the transmitter components are shown                                 ”).)
10   Dr. Goossen distanced himself from his driver as a “controller” theory during his deposition and
11   declared, for the first time, that Ciena’s DSP also satisfies the claimed “controller.” (Id. 188:15-
12   189:6.)3
13          Dr. Goossen’s infringement analysis for the transmitter element also clearly states that
14   “the same                    of the transceiver card [] contains all of the transmitter components.”
15   (Ex. 1 at ¶161.) Dr. Goossen similarly contended that components that are “located outside of
16   the                 that contains the transmitter” are not contained in the transmitter. (Id.)
17   Again, Dr. Goossen changed his story in attempting to salvage infringement during his deposition
18   and asserted that “components of the transmitter, the laser, the controller and the modulator, don’t
19   all have to be on the same                 .” (Id. at 218:22-24.)
20                          a.      Even Assuming, Arguendo, That a Driver is A Controller,
                                    Which it is Not, Many Accused Products Do Not Have A
21                                  Transmitter That Physically Encompasses A Driver

22          This issue is dispositive for every Accused Instrumentality, except Ciena’s “classic cards,”

23

24                                    (Ex. 2 at ¶214 (Showing Accused Instrumentality Table).) As

     3
25     Dr. Goossen’s basis for changing his opinion is a single sentence in his report that repeats a Ciena
     engineer’s testimony that Ciena considers the             i.e., the DSP, on the line card to be a
26   controller. (Ex. 1 at ¶157 (citing Ex. 24 at ¶26:8-18).) This misses the point, as the fact that a line
     card or modem contains a DSP does not demonstrate that the transmitter in Ciena’s products
27
     include a DSP. Dr. Goossen offered no opinion in his report or deposition that the transmitter in
28   Ciena’s products contained a DSP, and the fact that the line card contains a DSP does nothing to
     prove that the transmitter assembly contains a DSP (which it does not). (Ex. 7 at ¶398:9-16.)
                                                                         DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                      - 10 -
                                                                                  SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 19 of 34



 1
     discussed above, Dr. Goossen’s report rightfully contends that the claimed transmitter
 2
     components, such as the “controller,” cannot be located                              because the
 3
                    “contains all of the transmitter components.” (Ex. 1 at ¶161.) As a result, Ciena
 4
     should indisputably prevail on summary judgment for every Accused Product that does not
 5
     include a driver (alleged “controller”) on the                (i.e. in the transmitter).
 6
            Dr. Goossen’s expert report provides analysis only for Ciena’s “classic cards.” (Ex. 1 at
 7
     ¶1594; see also Ex. 2 at ¶¶376-78; Ex. 7 at 220:15-221:12 (“I don’t show a CR card” in my
 8
     transmitter analysis).)
 9

10

11

12
     (Ex. 1 at ¶159.) The CR cards that Dr. Goossen failed to provide any analysis for in his report
13
     have the driver (alleged “controller”)                        so they are not part of the transmitter
14
     and they are certainly not                        with the other transmitter components.5
15

16

17

18

19
     (Ex. 2 at ¶376.)
20

21

22
     4
       In his expert report, Dr. Goossen clearly states that Ciena’s classic card configuration as shown
23
     in the figure above was “representative of the WaveLogic3 products.” Confronted with this during
24   his deposition, Dr. Goossen implausibly changed course and contended that this was a “typo” and
     not correct. (Ex. 7 at 209:25-210:22.) Beyond raising significant concerns regarding Dr. Goossen’s
25   credibility, it bears noting that no supplementation of Dr. Goossen’s report has been received by
     Ciena.
26   5
       Two other Ciena products accused of infringement, the Wavelogic Nano and CFP2 pluggable
     cards, were not properly accused of infringement in either Oyster’s infringement contentions or in
27
     Dr. Goossen’s expert report, so no good faith basis exists for maintaining infringement allegations
28   regarding these products and summary judgment of no infringement should be granted if Oyster
     refuses to voluntarily dismiss infringement allegations against these products.
                                                                      DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       - 11 -
                                                                               SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 20 of 34



 1          Summary judgment of non-infringement is thus appropriate for every accused product
 2   having the driver (alleged “controller”) located                       because the purported
 3   “controller” would not be contained in the transmitter. (Ex. 1 at ¶¶161.)
 4                          b.      A Driver is Not A Controller

 5          This issue is dispositive of every asserted claim. No reasonable jury could find a “driver”

 6   to be a “controller” as contended by Oyster. (Ex. 1 at ¶163 (“the transmitter contains a controller,

 7   labelled here as the quad ‘Driver’”).) “A driver is an amplifier. POSITAs uniformly understand

 8   that amplifiers ‘amplify’ signals.” (Ex. 2 at ¶389.) Dr. Goossen even opines that “a linear

 9   amplifier,” such as the             driver, “produces an output voltage that is proportional to the

10   input current.” (Ex. 1 at ¶105.) When discussing systems other than the Accused Products, Dr.

11   Goossen distinguishes between “driver amplifiers” and “control electronics.” (Id. at ¶289,) thus

12   demonstrating that Oyster’s expert knows that a driver is not a controller.

13          Ciena’s Vice President of Research and Development for the Optical Technology and

14   Product Line, Mr. DiPerna, explained that the modulator is “an electro-optic device,” and there is

15   “digital logic that generated signals to drive the modulator.” (Ex. 24 at 26:4-7.) The digital logic

16   is “a device on WaveLogic 3,           that “generates the signals.” (Id. at 26:14-15.) Those

17   signals then “go into a driver,” which “basically amplifies the signals and imparts them on the

18   modulator.” (Id. at 26:14-18.) As can be seen, the            not             driver, controls the

19   modulator in Ciena’s products. (Ex. 1 at ¶157.) Consistent with Mr. DiPerna’s testimony, the

20   OIF document that Oyster relies on for its infringement contentions explains that “          drivers

21   convert low-level logic signals to signal levels required by the modulators.” (Ex. 20 at 6; see also

22   Ex. 18 at 7; Ex. 19 at 6-7.) Summary judgment of non-infringement is appropriate for every

23   asserted claim because a simple amplifier is not a controller while the DSP, which does contain

24   control functionality, is not contained in the transmitter.

25                  4.      No Ciena Product Contains an Energy Level Detector

26          This issue is dispositive of every asserted claim except claims 36 and 37 of the ’327

27   patent. Ciena’s WaveLogic products do not include an energy level detector that “measure[s] an

28   energy level of the optical signals,” as required by claim 25 of the ’327 patent (and similarly

                                                                      DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       - 12 -
                                                                               SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 21 of 34



 1   required by claim 14 of the ’898 patent). During claim construction, Oyster urged the Court to
 2   adopt a construction where the energy level detector measures “power” instead of “an energy
 3   level,” as claimed. (Dkt. 113 at 5:14-21.) The Court’s tentative construction rejected Oyster’s
 4   attempt to re-write the claim, and Oyster acquiesced. (Dkt. 119 at 1:5-7.)
 5          There is no dispute that energy and power are different. Both Ciena’s expert and Oyster’s
 6   expert agree that power is the rate of energy per unit of time. (Ex. 2 at 506; Ex. 1 at ¶178; Ex. 7
 7   at 99:1-4.) “Power is defined by energy and time.” (Ex. 2 at ¶506; Ex. 7 at 454:11-14.) For
 8   example, just as speed equals distance per time (unit), power equals energy per time (unit). One
 9   cannot determine the speed by simply knowing the distance traveled, and one cannot determine
10   power by simply knowing the energy. Speed is not equal to distance, and power is not equal to
11   energy. (Ex. 7 at 454:11-14 (“power” equals “energy per unit time.”); 99:19-22 (“power has a
12   time interval that energy does not have.”).) Power is measured in decibel milliwatts (dBm), while
13   energy is measured in joules. (Ex. 2 at ¶506; Ex. 7 at 99:11-13.)
14          Dr. Goossen’s infringement position attempts to re-construe this term in the manner
15   previously rejected by the Court. Indeed, his infringement opinion rests upon his result-oriented
16   conclusion that the patented “energy level detector measures optical power.” (Ex. 1 at ¶93.)
17   From that flawed conclusion, Dr. Goossen opines that the purpose of the alleged “energy level
18   detector” in the Accused Products is to measure “power.” (Id. at ¶¶175-176; Ex. 7 at 452:24-
19   453:2; 475:12-23.) More specifically, Dr. Goossen asserts that a “PIN” photodiode in the accused
20   products’ receive chain is an “energy level detector.” (Ex. 1 at ¶174 (citing Ex. 16).) At the same
21   time, Dr. Goossen acknowledges that this photodiode monitors the “power” of the received
22   signal. (Id. at ¶176.) This matters not to Dr. Goossen, as he opines that measuring signal power
23   is the same thing as measuring “an energy level of the ‘optical signals.’” (Id. at ¶177) (redefining
24   the measurement of power as “that is, to measure an energy level.”) Dr. Goossen’s sleight of
25   hand cannot change the undisputed plain language of the patent claims, as interpreted by this
26   Court. The claim language requires measurement of energy, not power.
27          Dr. Goossen’s conclusory opinion suffers from yet another malady – it also contradicts the
28   patents’ claim language by rendering dependent claims meaningless. For example, claim 25 of

                                                                      DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                     - 13 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 22 of 34



 1   the ’327 patent requires measuring the optical signals’ “energy level,” while dependent claim 34
 2   requires measuring the “optical power.” Similarly, claim 14 of the ’898 patent requires
 3   measuring the second optical signal’s “energy level,” while dependent claim 24 requires
 4   measuring the “optical power.” Dr. Goossen’s infringement opinion cannot succeed, as a matter
 5   of law, because it re-construes this Court’s construction in a manner that cannot be reconciled
 6   with claim language. The undisputed evidence shows that Ciena’s WaveLogic products measure
 7   the                                                                            (Ex. 12 at 170:1-
 8   12.)
 9          Dr. Goossen’s conclusory assertion that power equals energy to a POSITA is contradicted
10   by his own definition of power as “an amount of energy per unit of time.” (Ex. 1 at ¶178.) As
11   can be seen and as discussed above, one of ordinary skill in the art would understand that energy
12   and power are different because power contains a component of time that energy does not.6 Dr.
13   Goossen’s conclusory testimony that power is somehow energy contradicts the undisputed
14   evidence and cannot defeat summary judgment. The mere suggestion that facts are in
15   controversy, as well as conclusory testimony, is not sufficient to defeat summary
16   judgment. PersonalWeb Techs. LLC v. Int'l Bus. Machines Corp., 2017 WL 2180980, at *6
17   (N.D. Cal. May 18, 2017).
18          B.      The Full Scope of the Claimed Receiver is Not Enabled

19          This issue is dispositive of every asserted claim. While the Asserted Patents enable

20   receiving amplitude modulated signals and converting those signals back into an electronic data

21   stream using a photodiode in a direct detect system (Ex. 25 at 1:25-28), there is no dispute that

22   the Asserted Patents do not enable the full scope of the claims as interpreted by this Court and

23   asserted by Oyster.

24          According to Dr. Goossen, rather than applying the Court’s construction, which he calls

25   “impossible,” “[a] POSITA instead would interpret the claims in light of her experience in the

26   field and understand that the full and complete demodulation function would exist in the system

27
     6
28     Nor can Oyster resort to a doctrine of equivalents position, as Oyster has not advanced any
     infringement positions under the doctrine of equivalents in this case.
                                                                      DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                     - 14 -
                                                                               SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 23 of 34



 1   . . .” (Ex. 1 at ¶76.) Dr. Goossen’s attempt to manufacture a material issue of factual dispute
 2   regarding how the claimed “receiver” should be interpreted should be stricken as discussed in
 3   Ciena’s Daubert motions.7
 4          The relevant inquiry is whether claims enable the full scope of a “receiver” as interpreted
 5   by the Court, i.e., a receiver without a demodulator for the ’898 patent, and argued by Oyster, i.e.,
 6   a receiver with or without a demodulator for the ’327 patent. (Dkt. No. 121 at 19, 21, 23; Ex. 1 at
 7   ¶276 (“a receiver with a demodulator” would “still infringe the ’327 patent”).)8 “[T]he
 8   enablement inquiry necessarily depends on an interpretation of the claims.” McRO, Inc. v.
 9   Bandai Namco Games Am., Inc., 959 F.3d 1091, 1100 (Fed. Cir. 2020). “[T]he specification
10   must enable the full scope of the claimed invention.” (Id. (emphasis added); Nat'l Recovery
11   Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999) (“The
12   enablement requirement ensures that the public knowledge is enriched by the patent specification
13   to a degree at least commensurate with the scope of the claims. The scope of the claims must be
14   less than or equal to the scope of the enablement.”).) If some portion of the claim scope is not
15   enabled, then the claim is invalid. MagSil Corp. v. Hitachi Global Storage Technologies, Inc.,
16   687 F.3d 1377, 1381–83 (Fed. Cir. 2012); Trustees of Boston University v. Everlight Electronics
17   Co. Ltd., 896 F.3d 1357, 1360, 1362 (Fed. Cir. 2018).
18          While Dr. Goossen’s expert report contends that many parts of the asserted patents
19   provide enabling disclosure of a receiver with or without a demodulator (Ex. 4 at ¶¶8, 81-83, 95),
20
     7
21     Claim construction is a legal question within the province of the court. Markman v. Westview
     Instruments, Inc., 517 U.S. 370, 372 (1996). “No party may contradict the court's construction to
22   a jury.” Exergen Corp. v. Wal–Mart Stores, Inc., 575 F.3d 1312, 1321 (Fed. Cir. 2009). In
     construing “receiver,” the Court plainly excluded any receiver with a demodulator. (Dkt. No. 127
23
     at 11:21-23; 16:23-24.) Thus, Dr. Goossen’s opinions regarding the how a POSITA would interpret
24   the claimed receiver are irrelevant. See Liquid Dynamics Corp. v. Vaughan Co., 449 F.3d 1209,
     1224 n. 2 (Fed. Cir. 2006) (affirming exclusion of expert testimony as irrelevant where it was based
25   on an impermissible claim construction).
     8
       Oyster’s prior expert, Dr. Lebby, opined that “an interferometer is part of the technology needed
26   to demodulate” for Oyster’s patents. (Ex. 3 at ¶231.) Dr. Goossen states in his report that that he
     agrees with Dr. Lebby. (Ex. 4 at ¶104.) No Ciena product includes an “interferometer” and the
27
     Asserted Patents are silent about an “interferometer.” This is yet another reason for summary
28   judgment—Ciena’s WaveLogic products do not have components that Dr. Goossen contends are
     “needed.”
                                                                      DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                     - 15 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 24 of 34



 1   Dr. Goossen conceded during his deposition that the asserted patents are “completely mute as to
 2   the receiver except inasmuch as it says it should be designed [] as appropriate for the optical
 3   modulation technique used,” so the patent “leaves it up to [a] POSITA to design the receiver.”
 4   (Ex. 7 at 691:15-692:12.) Oyster’s corporate representative, who is also the inventor, admitted
 5   that the Asserted Patents “do not explain how to recover data from a phase-modulated [or
 6   amplitude-modulated] signal without a demodulator.” (Ex. 14 at 78:17-79:3.) He also admitted
 7   that “[i]f someone wanted to know how to demodulate a phase-modulated signal using Oyster’s
 8   patented technology,” then “they would have to go look at something different” from the Asserted
 9   Patents. (Ex. 14 at 130:18-25.)
10          Nevertheless, Dr. Goossen asserts that the scope of the claimed “receiver” in the ’327
11   patent includes a receiver with a demodulator. (Ex. 1 at ¶276.) Assuming that Dr. Goossen’s
12   allegation is correct, then Oyster must “show that such a claim [is] fully enabled. . .” Liebel–
13   Flarsheim, 481 F.3d 1371, 1380 (Fed. Cir. 2007). This is a challenge that Oyster cannot meet
14   given their repeated concessions to the Patent Office that the common specification of the
15   Asserted Patents fails to enable a “receiver” whose scope includes “a receiver with a
16   demodulator.” (Ex. 3 at ¶¶225-229.)
17          On top of this, Dr. Goossen concedes that a receiver “without” a demodulator is
18   “impossible.” (Ex. 4 at ¶¶76 (a receiver without a demodulator is “impossible”), 78 (the Court’s
19   construction is not that of a POSITA), 79 (same); see also Ex. 3 at ¶199 (“every receiver that has
20   ever existed in an optical networking system has included a demodulator . . . A receiver without a
21   demodulator would not be capable of operating in an optical communications system.”); Ex. 14 at
22   78:17-79:3 (the Asserted Patents “do not explain how to recover data from a phase-modulated [or
23   amplitude-modulated] signal without a demodulator.”).) Given Dr. Goossen’s admissions and the
24   above-described evidence, Dr. Goossen attempts to change the Court’s construction by asserting
25   that the “demodulation function could start in the ‘receiver’ and be complete outside the
26   receiver.” (Ex. 4 at ¶ 78.)
27          Setting aside Dr. Goossen’s futile attempt to walk back the constructions that Oyster
28   advocated for and obtained in this case, Oyster’s difficulty in enabling the Asserted Claims is a

                                                                      DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                     - 16 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 25 of 34



 1   problem of its own making. Liebel–Flarsheim, 481 F.3d at 1380 (“The irony of this situation is
 2   that Liebel successfully pressed to have its claims include a jacketless system, but, having won
 3   that battle, it then had to show that such a claim was fully enabled, a challenge it could not
 4   meet.”) Oyster pressed to have its claims include a receiver without a demodulator and now
 5   cannot show that the patents’ common specification, which Oyster’s expert concedes is “mute”
 6   about the design of the claimed receiver, enables the claimed receiver. Because the patents share
 7   a common specification that is “mute” about the receiver’s details, Oyster simply cannot show
 8   that the ’327 patent enables a receiver with a demodulator while simultaneously enabling a
 9   receiver without a demodulator.
10          C.      Summary Judgment of No Indirect Infringement Is Warranted

11          Ciena should be granted summary judgment on indirect infringement because Oyster has

12   failed to prove that Ciena possessed a culpable state of mind. Unlike direct infringement, which

13   is a strict liability offense and not dependent upon the defendant’s mental state, liability for

14   indirect infringement requires that the defendant knew of the patent and that the accused acts

15   constitute patent infringement. See Commil USA, LLC v. Cisco Sys., Inc., U.S., 135 S.Ct. 1920,

16   1926 (2015) (citing Global–Tech Appliances, Inc. v. SEB S.A. 563 U.S. 754 (2011)). This intent

17   standard applies to both types of indirect infringement: contributory infringement and induced

18   infringement. Global–Tech, 563 U.S. at 763-65. The intent standard cannot be met here, and

19   summary judgment is thus appropriate.

20          Under controlling law, a defendant can be found liable for indirect infringement only if it

21   has actual knowledge of the infringement or if it is willfully blind to the infringement. Global–

22   Tech, 563 U.S. 754, 131 S.Ct. 2060, 2063, 179 L.Ed.2d 1167. The doctrine of willful blindness

23   requires that “(1) the defendant must subjectively believe that there is a high probability that a

24   fact exists and (2) the defendant must take deliberate actions to avoid learning of that fact.” Id. at

25   2070. With respect to the pre-suit time period, there can be no assertion of indirect infringement

26   because Ciena possessed no knowledge of the ’327 and ’898 patents. Indeed, Oyster’s Patent

27   L.R. 3.1(i) infringement contentions contain no allegation that Ciena was aware of the asserted

28

                                                                       DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                      - 17 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 26 of 34



 1   patents prior to the filing of the Complaint, so summary judgment of no pre-suit indirect
 2   infringement should be uncontested.
 3          Many courts have concluded that a lack of pre-suit knowledge of the patent forecloses an
 4   allegation of indirect infringement as a matter of law. See Proxyconn v. Microsoft, 2012 WL
 5   1835680, at *7 (C. D. Cal. May 16, 2012) (“[A] complaint fails to state a claim for indirect patent
 6   infringement where the only allegation that purports to establish the knowledge element is the
 7   allegation that the complaint itself … establish the defendant’s knowledge of the patent.”);
 8   Zamora Radio, LLC v. Last.F.M., Ltd., 2010 WL 5140678, *12 (S. D. Fla. 2010). This Court
 9   adopted such a rule in a prior case. IPVenture, Inc. v. ASUS Computer Int’l, No. 12-cv-04143-
10   JSW, Dkt. 159, 4-6 (N.D. Cal. Jan. 30, 2013). Under the holding of IPVenture, summary
11   judgment of no indirect infringement is warranted here.
12          Regardless, the analysis for the period post-suit for indirect infringement also establishes
13   that indirect infringement cannot be proven here as a matter of law. Patent L.R. 3.1(d) required
14   Oyster to provide a “description of the acts of the alleged indirect infringer that contribute to or
15   are inducing that direct infringement.” While Oyster provided a terse paragraph in response to
16   3.1(d), it failed to describe acts on the part of Ciena that contributed to or induced direct
17   infringement. (See Ex. 23 at 2:2-12.) Summary judgment is appropriate because Oyster has
18   submitted no evidence showing that Ciena possessed the requisite knowledge that acts of others
19   constituted infringement of the asserted patents or that such acts were actively encouraged.
20   Global–Tech, 563 U.S. at 763-64.9
21          Nor has Oyster presented any evidence which would allow a factfinder to determine that
22   Ciena was willfully blind to indirect infringement. The evidence of record indicates that Ciena
23   possessed a good-faith, reasonable belief that the Accused Instrumentalities do not infringe and
24   thus could not have known of infringement or have been willfully blind of such infringement.
25
     9
      While Oyster’s expert, Dr. Goossen, attempted to offer opinions regarding indirect infringement,
26   his opinions are facially deficient because they conclude that Ciena “knew or was willfully blind”
     without providing any facts or evidence whatsoever to support his conclusion. Ex. 1 at ¶270.
27
     Moreover, Dr. Goossen conceded in his deposition that he was not aware of Ciena’s good faith
28   defenses from the outset of the case forward, thus rendering his conclusory willful blindness
     opinion unsupportable. (Ex. 7 at 385:11-386:11.)
                                                                        DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       - 18 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 27 of 34



 1   (See generally Ex. 13; see also Ex. 22 at 351-52
 2

 3                       ); Ciena’s March 21, 2017 Answer to Oyster’s Complaint at ¶¶6, 7, 66-11.)
 4   Indeed, Ciena presented unrebutted corporate deposition testimony from a lead engineer, Dr.
 5   Michael Frankel, demonstrating that Ciena
 6                                                                      . (See generally Ex. 13.)
 7          Thus, the unrefuted evidence of record establishes that willful blindness or knowledge of
 8   infringement cannot be proven, and Ciena’s good faith defenses warrant entry of summary
 9   judgment. See Ecolab, Inc. v. FMC Corp., 569 F.3d 1335, 1351 amended on reh'g in part, 366
10   Fed. Appx. 154 (Fed. Cir. 2009) (finding that a reasonable belief of non-infringement supported a
11   jury verdict that the defendant lacked the intent required for induced infringement); Unwired
12   Planet, LLC v. Apple Inc., 106 F. Supp. 3d 1083, 1097 (N.D. Cal. 2015) (finding non-
13   infringement defense sufficient that no reasonable juror could find knowledge of indirect
14   infringement).
             D.     Substantial Damages are Released and/or Exhausted Based on the Prior
15
                    Oyster-Fujitsu Agreement
16          Under prior adjudications binding on Oyster, Oyster exhausted and released its claims
17   against products of Fujitsu’s customers––including Ciena––that contain Fujitsu modulators.
18   Oyster settled litigation against Fujitsu in 2018 by entering a settlement and license agreement
19   (the “OFA,” Ex. 35) granting Fujitsu a broad license and release, and further granting Fujitsu
20   customers a release. As a result, Fujitsu’s supply of modulators to Ciena is authorized under the
21   OFA as both licensed and released. In Oyster’s litigation against other customers of Fujitsu, the
22   Federal Circuit affirmed that the very modulators at issue here satisfy the exhaustion test
23   referenced in the OFA, meaning that all claims against them are necessarily exhausted.
24   Furthermore, even under Oyster’s narrowest reading of the OFA, such products have been
25   unequivocally released, regardless of exhaustion. Oyster has fully litigated these issues and lost
26   and is now collaterally estopped from re-litigating the issues here.
27                  1.        Prior Litigation and Rulings
28

                                                                      DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                      - 19 -
                                                                               SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 28 of 34



 1          Oyster initiated its litigation campaign in 2016 in the Eastern District of Texas, suing
 2   Ciena (E.D. Tex. Case 2:17-cv-511), Fujitsu Network Communications, Inc. (“FNC”) (2:16-cv-
 3   01299, the “Fujitsu Litigation”),10 Alcatel-Lucent USA, Inc. (“ALU”) (2:16-cv-1297); Cisco
 4   Systems, Inc. (“Cisco”) (2:16-cv-1301), Infinera Corporation (“Infinera”) (2:16-cv-1295); Coriant
 5   American Inc., and Tellabs, Inc. (“Coriant”) (2:16-cv-1302) and others. The Court consolidated
 6   these cases (“Texas Action”) with Ciena’s for all pretrial purposes. Oyster Optics, LLC v.
 7   Coriant America Inc. et al, No. 2:16-cv-1302 (E.D. Tex.) (“Cisco-ALU”). The Court
 8   subsequently transferred the case against Ciena to this Court. (Dkt. No. 30.)
 9          The Texas Court Decision: The Texas Court granted summary judgment in favor of
10   Fujitsu customers, Cisco and ALU, holding on two alternative bases that Oyster granted Fujitsu’s
11   customers a release for products having a Fujitsu modulator. (Ex. 37 (“Cisco-ALU I”).) First, the
12   Court held that Oyster’s claims were released even under Oyster’s interpretation of the OFA
13   because “Oyster’s litigating positions, contentions, and representations in the Fujitsu litigation
14   which preceded the OFA” showed that the Fujitsu components “embodied the essential features
15   of the patented invention and therefore meet the limitation Oyster argue[d] should be read into the
16   release.” (Id. at 12-17.) Second, the Court found that the OFA alternatively released Oyster’s
17   claims irrespective of the exhaustion test for the period of the release. (Id. at 4-5, 7-17.) The
18   Court rejected Oyster’s argument that the “for further clarity” clause ––which sets forward the
19   test for exhaustion in the definition of “Licensed Products”––constrained the release, and thus
20   held that customer’s products incorporating Fujitsu components prior to the agreement’s effective
21   date were released irrespective of exhaustion. (Id. at 8-12.)11 The Court’s ruling expressly
22   applies to the ’327 Patent (id. at 2), and, as explained below, its reasoning and holding fully apply
23   to the ’898 Patent. The ruling applied not only to specific Fujitsu modulator model numbers
24
     10
25      Oyster filed a further action against Fujitsu just before settlement. Oyster Optics, LLC v.
     Fujitsu Network Communications Inc., et al., No. 2:18-cv-153 (E.D. Tex. April 17, 2018)
26   (collectively with the 2:16-cv-01299 action, the “Fujitsu Litigations”)
     11
         The Cisco-ALU I court recently reaffirmed its interpretation of the OFA in Oyster’s litigation
27
     against Infinera, another Fujitsu customer. Ex. 36, Oyster Optics, LLC, v. Infinera Corp. et al.,
28   Case No. 2:19-CV-257, slip op., at (E.D. Tex. March, 23, 2021) (granting summary judgment on
     release) (Infinera).
                                                                       DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                      - 20 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 29 of 34



 1   (“FTM7992HM; FTM990HKA; FTM7977HQA”) (Ex. 37 at 12) but any other Fujitsu
 2   100G/400G LN Modulator. Ex. 38, at 2.
 3           The Federal Circuit Decision: On appeal, the Federal Circuit affirmed. Oyster Optics,
 4   LLC v. Alcatel-Lucent USA, Inc., 816 F. App’x 438 (Fed. Cir. 2020) (“Cisco-ALU II”). While
 5   the Federal Circuit “express[ed] no view with respect to” whether the “for further clarity” clause
 6   limited the release, it upheld the trial court’s ruling that Oyster’s litigating positions and
 7   infringement contentions––as indicated in Oyster’s claim charts, the testimony of Oyster’s expert,
 8   and argument by Oyster––established that the Fujitsu modulators substantially embodied the
 9   patent claims. Id. at 442-47. The Federal Circuit’s affirmance relied on cited pages 12-15 of the
10   Texas Court Decision identifying the decision further
11           2.      Material Facts
12                   a. Oyster’s Allegations Against Fujitsu Modulators

13           In the Texas litigation, Oyster repeatedly accused Fujitsu modulators of directly infringing
14   the ’898 and ’327 Patents, defining the modulators as “Accused Instrumentalities” or “accused
15   products” that “infringe” the patents and satisfy all claim limitations. First, Oyster did so in its
16   infringement contentions for both patents. (Exs. 18 and 19; Ex. 25, (‘327 Patent); Ex. 26 (’898
17   Patent).) Second, Oyster’s expert on infringement in the Fujitsu Litigation did so as to the ’327
18   Patent. (Ex. 39, 30-48.) Third, Oyster filed a second complaint against Fujitsu that did so for
19   both patents. Ex. 40, ¶¶ 6, 11, 27-35, 78-108 (Complaint in E.D. Tex. Case No. 2:18-cv-153).
20   Oyster’s expert on exhaustion confirmed that Oyster’s infringement contentions and Complaint
21   against Fujitsu accused the Fujitsu modulators of directly infringing. Ex. 39. The Cisco-ALU I
22   and II courts painstakingly analyzed and detailed these allegations before holding that they
23   established the exhaustion test acknowledged in the OFA. Cisco-ALU, 12-17; 816 F. App’x at
24   445-446 (citing Vanmoor v. Wal-Mart Stores, Inc., 201 F.3d 1363, 1366-67 (Fed. Cir. 2000);
25   Evans Cooling Sys., Inc. v. Gen. Motors Corp., 125 F.3d 1448, 1451 (Fed. Cir. 1997). As the
26   ’898 Patent was no longer being asserted against Cisco or ALU by the time the Cisco-ALU I & II
27   ruled, the opinions are based on the ’327 Patent. Id. Nonetheless, Oyster made the identical
28

                                                                        DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       - 21 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 30 of 34



 1   operative allegations against the ’898 Patent in the Fujitsu Litigations, as shown in the exhibits
 2   cited in this section, and thus the prior decisions are not distinguishable.
 3                          b.      OFA

 4          Effective May 22, 2018, Oyster and Fujitsu entered into the Oyster/Fujitsu Agreement
 5   (“OFA”). (Ex. 35, OFA.) The OFA granted a license and release resolving all claims between
 6   Oyster and Fujitsu, including Oyster’s infringement claims of the ’327 and ’898 Patents. (Ex. 36;
 7   Ex. 37, 2; Ex. 41; Ex. 42.)
 8                          c.      Licensed Patents.

 9          Oyster asserted the ’327 and ’898 Patents here (Dkt. 1, Complaint) and owned them as of
10   the OFA’s effective date (Ex. 43, Assignment Records). Thus, each is a Licensed Patent. OFA
11   ¶1.2; Ex. 37, 4 (’327 Patent a “Licensed Patent”).
12                          d.      Fujitsu Optical Is an Affiliate

13          Ciena sources modulators from Fujitsu Optical Components, Ltd, “Fujitsu Optical.” Ex.
14   44 (Ciena00073394, MPA). Fujitsu Optical is an “Affiliate” of Fujitsu under the OFA. Ex. 35,
15   § 1.1; Ex. 37, 3-4; 3; Ex. 40, at ¶6 (Fujitsu Limited controlling parent of Fujitsu Optical). Ciena
16   sources Fujitsu Modulators from the same entity at issue in Federal Circuit and Texas Court
17   decisions. (Exs. 36 and 37.)
18                          e.      Licensed Products

19          Oyster accuses Ciena products that have the following Fujitsu modulators:
20                                        (Ex. 1 at ¶360-75; Ex. 47; Ex. 48; Ex. 49 at 12:25-13:6 (all of
21   these products consume or use Fujitsu-supplied modulators).) The                      modulator
22   was expressly named in Oyster’s infringement allegations against Fujitsu. The
23   modulator is also a 100G/400G LN Modulator. Ex. 2, ¶355. Oyster’s allegations against Fujitsu
24   modulators were not limited to the identified models but instead were directed to “100G/400G
25   LN Modulators” and “all variations, versions, editions, and applications” thereof. (Ex. 50
26   (Infringement Contentions re Fujitsu).) There are no material differences between the modulators
27   accused at issue here and the ones accused in the Fujitsu Litigations. Ex. 2, ¶361. These are the
28   same modulators or types of modulations expressly identified in the Federal Circuit and Texas

                                                                        DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                       - 22 -
                                                                                 SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 31 of 34



 1   court opinions. ALU I (citing pages 12-15 of Texas court decision); Cisco-ALU II at 12-15
 2   (repeated identification of Fujitsu Modulator FTM7977HQA and Fujitsu 100G/400G LN
 3   Modulators).
 4                   3.      Legal Standards
 5           Collateral estoppel. In the Ninth Circuit, collateral estoppel forecloses relitigation of an
 6   issue if (1) the issue at stake is identical to the one alleged in the prior litigation; (2) the issue was
 7   actually litigated by the party against whom preclusion is asserted in the prior litigation; and (3)
 8   the determination of the issue in the prior litigation was a critical and necessary part of the earlier
 9   judgment in the earlier action. Town of N. Bonneville v. Callaway, 10 F.3d 1505, 1508 (9th Cir.
10   1993) (citing Clark v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th Cir. 1992)).
11           Exhaustion. “[A]ll or part of the right to exclude may be waived by granting a license,
12   which may be express or implied.” Carborundum Co. v. Molten Metal Equip. Innovations, Inc.,
13   72 F.3d 872, 878 (Fed. Cir. 1995). “[T]he authorized sale of an article which is capable of use
14   only in practicing the patent is a relinquishment of the patent monopoly with respect to the article
15   sold.” United States v. Univis Lens Co., 316 U.S. 241, 249 (1942) Quanta Compuer, Inc. v. LG
16   Elecs., Inc., 553 U.S. 617, 631 (2008) (“[E]xhaustion [is] triggered by the sale of [licensed
17   products] [where] their only reasonable and intended use was to practice the patent and [where]
18   they ‘embodie[d] essential features of [the] patented invention.’”).
                   4.     Oyster’s Claims Against Ciena’s Products Incorporating Fujitsu
19
                          Modulators Are Exhausted
20                           a.      The Prior Holdings Are Dispositive
21           The Cisco-ALU I & II holdings that Oyster’s infringement allegations against Fujitsu’s
22   Modulators establish the exhaustion test acknowledged under the “for further clarity” clause of
23   the OFA are dispositive and issue preclusion applies. The holdings compel the conclusion that
24   Oyster’s claims against Ciena’s similarly situated products are fully exhausted. As to the ’327
25   Patent, the issues at stake are identical, were litigated against Oyster, and were critical and
26   necessary parts of the earlier judgment. Bonneville, 10 F.3d 1505, 1508. Indeed, Ciena uses the
27   same Fujitsu 100G/400G LN Modulators (one with an identical model number) that the Federal
28   Circuit substantially embodied the ‘327 Patent by virtue of Oyster’s infringement allegations in
                                                                          DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                        - 23 -                      SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 32 of 34



 1   its prior case against Fujitsu. Cisco-ALU II, 442-47. Thus, Oyster is estopped from re-litigating
 2   the arguments and positions it took and lost previously. Furthermore, Oyster made the identical
 3   infringement allegations against Fujitsu for the ’898 Patent that underpinned the Federal Circuit’s
 4   decision as to the ’327 Patent, and thus Oyster is also estopped by issue preclusion from re-
 5   litigating those issues for the ’898 Patent.
 6                          b.      Fujitsu’s Authorized Sales of Modulators Exhaust Oyster’s
                                    Claims
 7
            It is undisputed that the Asserted Patents are “Licensed Patents.” Oyster cannot dispute
 8
     that the Fujitsu Modulators are “Licensed Products” at least because they are “products,”
 9
     “components,” and/or “devices” “made, sold, . . . or distributed” “at any time” by Fujitsu Optical,
10
     an “Affiliate.” See § III.D.2, D; OFA ¶1.3; Cisco-ALU I, at 10-11. It is further undisputed that
11
     Ciena is a customer of Fujitsu Optical. See § III.D.2.e. The OFA broadly authorizes Fujitsu and
12
     its Affiliates to sell Licensed Products (License Grant, OFA §4.1) and renders all of their prior
13
     sales released (OFA §3.1). Thus, all of Fujitsu’s sales of modulators to Ciena are “authorized”
14
     for purposes of exhaustion. As explained above, the definition of “Licensed Products” contains a
15
     “for further clarity” clause, which acknowledges the test of exhaustion. (Ex. 35, §1.3; Ex. 37, 9.)
16
     For the same reasons explained above, Cisco-ALU I & II found that Fujitsu modulators satisfied
17
     the exhaustion test in the “for further clarity” clause for purposes of release, Fujitsu’s authorized
18
     sales of Fujitsu modulators (whether authorized under release or license) exhausted Oyster’s
19
     claims as to those modulator’s incorporated into Ciena’s accused products here.
20
                            c.      The OFA’s Release Further Bars Oyster’s Claims Against
21                                  Ciena’s Products Incorporating Modulators Prior to its
                                    Effective Date
22
            In addition, the OFA’s release (§3.1) releases the same Ciena accused products discussed
23
     above, through the effective date of May 22, 2018, irrespective of Oyster’s prior infringement
24
     allegations against Fujitsu and the “for further clarity” sentence in the definition of “Licensed
25
     Products.” Again, Cisco-ALU I & II are dispositive. Fujitsu’s product catalog, including any
26
     Fujitsu Modulator, is a “Licensed Product” under the OFA because it is (1) at least either
27
     “products,” “components,” and/or “hardware”; (2) was “made, sold, . . . or distributed” by, an
28

                                                                       DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                      - 24 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 33 of 34



 1   “Affiliate” under the OFA and Ciena is a customer because it sources the modulators from a
 2   Fujitsu Affiliate. Ex. 35, ¶¶ 1.3, 3.1; Ex. 37 at 5, 8, 10-11. The release in the OFA §3.1 extends
 3   to “customers,” including Ciena. Id.
 4          All of Oyster’s arguments against the release were rejected in Cisco-ALU I & II. As
 5   found by the Cisco-ALU I court––a Texas court interpreting a Texas contract12––the “for further
 6   clarity” sentence does not limit the Release. Id. at 10-11. Accordingly, Ciena’s products with
 7   either of the Fujitsu Modulators are released through May 22, 2018, irrespective of exhaustion.
 8   Collateral estoppel prevents Oyster from re-litigating its contrary contract interpretation, as that
 9   precise issue was litigated and decided against Oyster. Bonneville, 10 F.3d 1505, 1508. Nor can
10   Oyster circumvent the preclusive effect of Cisco-ALU I due to the Federal Circuit affirming on
11   the exhaustion basis of Cisco-ALU I: “[E]ven if the appellate court refrains from considering one
12   of the grounds upon which the decision below rests, an affirmance of the decision below extends
13   legal effects to the whole of the lower court’s determination, with attendant collateral estoppel
14   effect.” Diruzza v. Cty. of Tehama, 323 F.3d 1147, 1156 (9th Cir. 2003) (quoting Markoff v. N.Y.
15   Life Ins. Co., 530 F.2d 841, 842 (9th Cir. 1976)). That is because an issue that is litigated and
16   forms an alternative basis upon which the trial court’s judgment rests renders each basis
17   necessary and critical to the judgment. See In re Westgate-California Corp., 642 F.2d 1174,
18   1176-77 (9th Cir. 1981) (citing J. Moore, Federal Practice, P 0.443(5) (2d ed. 1974)). The Ninth
19   Circuit has not extended a contrary limitation on the defensive application of collateral estoppel.
20   Accordingly, the products are additionally released without regard to the “for further clarity”
21   clause in the OFA.
22          For the foregoing reasons, Ciena respectfully requests that the Court grant partial
23   summary judgment on Ciena’s exhaustion and release defenses under the OFA.
24

25
     12
        Texas law governs the OFA’s interpretation. OFA ¶9. Texas courts determine whether a contract
26   is ambiguous as a question of law, Nat’l Union Fire Ins. Co. v. CBI Indus., 907 S.W.2d 517, 518
     (Tex. 1995), and if there is no ambiguity in a contract “its construction and meaning become a
27
     question of law for the court to determine.” Dedier v. Grossman, 454 S.W.2d 231, 234 (Tex. App.
28   1970). The courts look to the four corners of the contract, ascertaining the parties’ intent from the
     instrument as a whole. E.g., Stine v. Stewart, 80 S.W.3d 586, 589 (Tex. 2002) (per curiam).
                                                                       DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW                      - 25 -                     SUMMARY JUDGMENT
     Case 4:17-cv-05920-JSW Document 178 Filed 05/21/21 Page 34 of 34



 1   DATED: May 21, 2021
 2                                     By: /s/ Blair M. Jacobs               )
 3                                         Blair M. Jacobs
                                           blairjacobs@paulhastings.com
 4                                         Christina A. Ondrick
                                           christinaondrick@paulhastings.com
 5                                         John S. Holley
                                           johnholley@paulhastings.com
 6                                         PAUL HASTINGS LLP
 7                                         2050 M Street NW
                                           Washington, DC 20036
 8                                         Telephone: (202) 551-1700
                                           Facsimile: (202) 551-1705
 9
                                           Thomas A. Counts (CA BN 148051)
10
                                           tomcounts@paulhastings.com
11                                         PAUL HASTINGS LLP
                                           101 California Street, 48th Floor
12                                         San Francisco, CA 94111
                                           Telephone: (415) 856-7000
13                                         Facsimile: (415) 856-7116
14
                                           RAYMOND W. STOCKSTILL (S.B. # 275228)
15                                         beaustockstill@paulhastings.com
                                           PAUL HASTINGS LLP
16                                         695 Town Center Drive, 17th Floor
                                           Costa Mesa, CA 92626
17                                         Telephone: (714) 668-6200
                                           Facsimile: (714) 979-1921
18

19                                         Attorneys for Defendant
                                           CIENA CORPORATION
20

21

22

23

24

25

26

27

28

                                                        DEFENDANT CIENA’S MOTION FOR
     Case No. 4:17-cv-05920-JSW         - 26 -                   SUMMARY JUDGMENT
